ORDER
PER CURIAM.
Upon consideration of the motion for extension of time to file appellant’s brief, the oppositions thereto, including King & Spalding’s request to dismiss for lack of prosecution, and the reply; and the motions for appointment of counsel, it is
ORDERED that the motions for appointment of counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated sufficient likelihood of success on the merits. It is
FURTHER ORDERED that the motion for extension of time be denied and the appeal be dismissed for lack of prosecution. Appellant’s brief was originally due on January 17, 2012. He has since received four extensions of time to file the brief, and each order granting an extension warned him that failure to comply with the order will result in dismissal of the case for lack of prosecution. See 1/18/12 Order; 5/9/12 Order; 9/17/12 Order; 11/1/12 Order (citing D.C.Cir. Rule 38). Appellant failed to file his brief by the March 22, 2013, deadline, and his submission of another motion for an extension of time did not toll the time for compliance with filing requirements. D.C.Cir. Rule 28(e)(4).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.